     Case 2:18-cv-05787-WBV-MBN Document 50-43 Filed 08/26/19 Page 1 of 36




JOHN   BEL EDWARDS                                                               MICHAEL D. EDMONSON, COLONEL
    GOVERNOR                                                                            DEPUTY SECRETARY

                                           ~tate of 1Louh1tana
                              Department ofPublic Safety and Corrections
                                       Public Safety Services

                                                February 22, 2017




     TO:       Major Carl Saizan
               Command Inspector

     FROM:     Captain Darrin Naquin
               Commander-Troop N

     RE:       EIS REVIEW


     Per LSP Procedural Order #216 Early Identification Syst~ I am forwarding an EIS report       onll
                      for your review. I have reviewed all of the documentation and I do not believe these
     incidents warrant any additional training or intervention.                leads by example and is very
     engaged with his subordinates. He often responds to calls for service and assists Troopers and other
     agencies when called upon. All three of these incidents are in response to requests for assistance from
     other agencies. The nature of our assignment is in an urban/high crime environment and many of our
     calls and interactions with citizens involve some level of resistance. There appears to be no violations
     of LSP Policy and no training concerns during any of the incidents. I recommend that no further action
     be taken.

     I've enclosed all the documents related to these incidents. Please advise if you require any additional
     information.

     DJN
     enclosures




                                         COURTESY IP LOYALTY e SERV!CE
                                            "An Equal Opportuniry Employer"                         EXHIBIT
                                  P.O. BO)( 666/4. BATON ROUGE. LOUISIANA 70896
DPSSP4!l7                                                                                               10



                                                                                                      Terrell016058
Case 2:18-cv-05787-WBV-MBN Document 50-43 Filed 08/26/19 Page 2 of 36




                                          EISFORM
                                       Early Identification System
                                        Tbxesb.old Incident




   Shift Assignment: _T_r___o-'-o....,p__N-'--_ _ _ _ _ _ __


   Supervisor's Name(s):       Lt. Patrick D. Bradley

   Significant Event Type: 3 EIS Reports in a 90 day period.

   Date of Event: 02/01/2017       Location of Evenr. _T=-r::...;o....o.._p_N_________


   Any previous events within the past 90 days {Atta.ch copies of :my reports)

   1.      Taser Deployment                                              Date: 02/01/2017

   2.
           --------------------
           Use of Force                                                   Date: 01/21/2017

   3.      Use of Force                                                   Date:   01/10/2017


   Sygopsis of Events:

   Event #1: 02/01/2017 at 2®14 hours                    assisted NOPD Officer G.G.
   Au.fdemorte Unit 1812 on a call for service at l 06 Royal St. NOPD Officer asked for
   another unit to back him up. Police officers came in contact with
   H ff      Witnesses advised the suspect was exposing himself As Officer Aufdemorte
   attempted to handcuff him, the suspect fled on foot. The suspect ignored loud verbal
   commands given to him by the Police Officers. At one point the suspect stopped and
   took a fighting stance. Suspect was told he was going to be tased and he continued to
   flee from officers.               deployed his taser and struck the suspect on the back.
   Suspect was taken to UMC with minor injuries. He was booked at CLU by NOPD under
   MCS 54-153 (Trespassing). MCS 54-441 (Flight from an officer) and MCS 54-254
   (Lewd conduct).
   NOPD item # B-1086-17




                                                                                               Terrell016059
Case 2:18-cv-05787-WBV-MBN Document 50-43 Filed 08/26/19 Page 3 of 36




   protesters on Conti. Many protesters were wearing masks covering their faces and some
   were discharging fireworks along Conti. Troopers came in contact withp            fl
                    He was asked to remove his mask. He refused and swung his arm
   aggressively and struck                 forearm. Suspect attempted to run but he was
   quickly apprehended. As he was being arrested he discarded a plastic bag containing two
   beers and a brick. The brick struck an NOPD officer and caused minor injuries to her
   arm. Suspect was charged and booked at CLU under RS 14:329.2 (Inciting a riot), RS
   14:313 (wearing a mask), RS 14:108 (resisting an officer} and RS 14:35.2 (battery on a
   police officer).

   Event #3: 1/10/2017 at 1205 hours, Troop B dispatch notified Troop N that the St.
   Tammany Parish Sheriff's Office (STPSO) was in pursuit of a vehicle on I-10 west near
   Read Blvd. STPSO advised our dispatch that they received a call from the daughter of
   the fleeing driver, advising that her mother was trying to kill herself, and her mother had
   a gun in the vehicle. St. Tammany deputies located the vehicle in the Slidell area and
   attempted to make a traffic stop. The driver,                                        refused
   to stop and continued west on I-10 into Orleans Parish.                          joined the
   pursuit.                  was able to make it up to the right side of the vehicle as it
   continued west on I-610. It was also announced via dispatch    thatP       M     was a
   possible perpetrator of a shooting and that she was mentally unstable. Due to the length
   of the pursuit, the aggressive driving. and the fact that she was approaching Je:fferson
   Parish (Metairie),I   n          re    chose to use legal intervention to stop the vehicle.
   The legal intervention worked properly, and the vehicle rotated counter clockwise and
   struck the fence on the right side of the roadway. The vehicle continued west, coming to
   final rest across the Canal Boulevard off ramp from I-610 west
   NJ        ii   .vas transporte~ and admitted into University Medical Center for a
   psychological evaluation. She was subsequently charged and released to medical staff on
   municipal summons for MCS 54-449 (Resisting Arrest-Flight from an Officer); 32:61
   (Speeding); 32:295.1 (No Seatbelt).

   Disposition:

   All three incidents occurred within a 90 day period and LSP Policy requires that a
   summary of the three incidents be documented and forwarded through the chain-of-
   command for review. Each incident described above was debriefed with
   Each incident was determined to be justified and that                   acted within the
   confines of the LSP Policy and Procedure.                   is a front line supervisor at
   Troop N in The New Orleans French Quarter and provides stellar leadership to the
   troopers on his shift rotation.               continues to lead by example and work at a
   high level while working at Troop N in New Orleans.

   No Further action taken.
                                                                      -,NI'/$?

   Supervisor completing report~~~·~=-~:;._-"""~.P::..-- Date: 02/04/2017




                                                                                               Terrell016060
      Case 2:18-cv-05787-WBV-MBN Document 50-43 Filed 08/26/19 Page 4 of 36




JOHN BEL EDWARDS                                                                   MICll.4EL   D. EDMONSON,   COLONEL
    GOVERNOR                                                                              DEPUTY SECRETARY

                                          ~tat.c of Jlouisiana
                              Department ofPublic Safety and Corrections
                                       Public Safety Services

                                                 March 10, 2017




   TO:          Major Carl Saizan
                Command Inspector

   FROM:        Captain Darrin Naquin
                Commander-Troop N

   RE:          EIS REVIEW


   Per LSP Procedural Order #216 Early Identification System, I am forwarding an EIS report OJ I              ta
                  for your review because he has been involved in three EIS incidents within a 90 day
   period. I have reviewed all of the documentation and I do not believe these incidents warrant any
                                      &J
   additional training or intervention.      m   continues to operate at a very high level and the nature of
   his assignment at Troop N is very proactive. This detail is in an urban/high crime environment and
   many ofthe calls and interactions with citizens involve some level of resistance. There appears to be no
   violations of LSP Policy and no training concerns during any of the incidents. I recommend that no
   further action be taken.

   I've enclosed all the documents related to these incidents. Please advise if you require any additional
   information.

   DJN
   enclosures




                                        COURTE.t::;Y   c   LOYALTY   ~   SERVICE
                                          ···.4 n Equal Opportunity Employer"
                                 P.O. B0)(66614. BATON ROUGE. LOUISIANA 70896
OPSSP4ll7




                                                                                                         Terrell016061
Case 2:18-cv-05787-WBV-MBN Document 50-43 Filed 08/26/19 Page 5 of 36




                                        EIS FORM
                                     Early Identification System
                                      ThreshoBd hcident




                                                            Data Number:              2570

  Shift Assignment: ...;;T=r....o__o_,_p__N___________


   Supervisor's Name(s):      Lt. Patrick D. Bradley

   Significant Event Type: 3 EIS Incidents in 90 days review.

   Date of Event: 02/23/2017 (Use of Force)        Location of Event: Troop N


   Any previous events within the past 90 days       (Attach copies of any reports)

   !.     UseofForce                                                          Date! 02/23/2017

  2.      Use of Force/faser                                                  Date: 12/29/2016

   3.     Pursuit                                                            Date: 12/19/2016


   Synopsis of Events:

   Event #1: 2/23/2017 at 1002 hours:                               conducted.a traffic stop on
   Rampart Street at St. Bernard A venue. The driver of the stopped vehicle initiall u1led .
   over, but then placed the vehicle in drive and fled from the stop location.
   initiated the pursuit of the vehicle~ which traversed several city streets. While pursuing
  ·the vehicle on AP Tmeaud, the fleeing vehicle attempted to overtake a vehicle traveling
   in front of it, at which time the driver overcorrected as he passed the vehicle he was
   overtaking. The driver of the fleeing vehicle could not maintain control, during which
   time the vehicle entered the raised median and the vehicle flipped. The vehicle landed
   upright,, against a telephone pole. The driver and passenger began to exit the vehicle via
   the passenger side, at which time                  attempted to prevent the suspects from

  T•
   fleeing, by positioning his unit's front end against the passenger side doors.
           actions were unsuccessful and the suspects exited the vehicle_
   immediately apprehended the passenger.                     pursued the driver on foot. A
   perimeter was immediately established. NOPD K9 and district units responded to assist.
   NOPD K9 was deployed which resulted in the K9 locating the driver under a house in the
   1900 block ofN. Dorgenois. The driver fled from under the house and scaled a fence




                                                                                                  Terrell016062
Case 2:18-cv-05787-WBV-MBN Document 50-43 Filed 08/26/19 Page 6 of 36




   before the K9 could be released for a physical apprehension. Troopers and NOPD
   apprehended the driver in the 1900 block of Law Street.

   During a search of the vehicle a total of four weapons were located: Mossberg 12 gauge
   shotgun, Keltec .380, Ruger Tee .22, and Glock 22 40 cal. The Keltec was confirmed
   stolen. Also located in the vehicle was a ski type mask and narcotics; Marijuana and
   Meth.amphetamine.

   As                    exited his vehicle, to apprehend the passenger, his unit did not engage
   in park, to which it continued to roll forward.                    unit sideswiped the rear
   bumper of a parked vehicle. The parked vehicle sustained very minor damage, as did
    ~'   '   ,'~       unit
                  ' , , · ,"', ~ ' '   '   -
                                               unit sustained minor/moderate damage to the
                                               '   1   ,




   front left side, when it made contact with.the suspects' vehicle. \Vhile pursuing the
   driver, later positively identified a~                  ii   iR-        slipped and fell on
   his left knee. Both suspects were transported to UMCNO for examination and then to
   CLU were both released for booking. At the conclusion of the investigation,@             IJI
   was experiencing some pain to his left knee. A First Report of Injury was completed and
   M                   O
                 was sent for medical attention.




   · Event #3: 12/19/2016 at 2140 hom-s:                              anclWiM
                                                                           were assisting NOPD
     5th District on a perimeter for a subject armed with an assault rifle in the area of Clouet
     Street and N. :Miro Street. Upon the perimeter for the subject being lifted, Troopers
     began to drive back to the 8th District ofNOPD. While on N. Claiborne at Elysian
     Fields,                 conducted a computer query of a license plate on a 2008 Acura
     which revealed it to have a switched license plate displayed.                   placed his
     unit behind the Acura in an attempt to conduct a traffic stop. Upon activating emergency
     lights and siren, the Acura began to flee at a high rnte of speed down Elysian Fields.
     After a brief pursuit through several city streets, the Acura approached a construction
     zone which was closed to vehicle traffic at Arts Street and N. Galvez Street. The vehicle
     came to a stop at this location and three occupants exited the vehicle and began to flee on
     foot.                   was able to successfully detain the back seat assen er whom was
     identified as                                 without incident.                 gave chase to
     the driver of the vehicle. The driver was able to escape after nmning through several
     abandoned houses in the area of Arts Street and N. Galvez Street. Upon·retuming to the




                                                                                                   Terrell016063
Case 2:18-cv-05787-WBV-MBN Document 50-43 Filed 08/26/19 Page 7 of 36




  vehicle, Troopers located two firearms in the vehicle in plain view. One firearm, a Glock
  9mm (LEE301) was located where the back seat passenge1 8J             £)
                                                                        was seated. The
  second fire~ a Glock 10mm. (RVHl 18) was located on the front passenger floorboard
  Also located in the vehicle was (0.20 Grams) of heroin which was located     ina 7I
  immediate possession. -          denied ownership of both weapons and the narcotics in
  the vehicle. Due to this DNA was taken from both firearms and a DNA Buckle Swab
  was taken from            Also located in the vehicle was a cell phone which a warrant
  will be sought for.           as placed under arrest for RS 14:95(E) t1Possession of a
  Fireann in the Presence of a CDS" and RS 40:966 "Possession of a Schedule l CDS". A
  computer query of&i   W•     evealed he had a warrant (1172025) for RS 14:68 "Un-
  Authorized Use of Auto". The warrant was confirmed by NCIC.           J H
                                                                        I     was booked at
  CLU without incident on the above charges and warrant. All evidence and DNA was
  submitted to NOPD CE&P for processing. The vehicle was towed by Rock and Roll
  Towing. NOPD itemL-21202-16.



  Disposition:

  All three incidents occurred within a 90 day period and LSP Policy requires that a
  summary of the three incidents be documented and forwarded through the chain-of-
  command for review. Each incident described above was debriefed with$              IN
  supervisors, and all troopers involved in the incidents. Each incident was determined to
  be justified and that            acted within the confines of the LSP Policy and
  Procedure.                       ed to Troop N which patrols in an urban/ high crime
  environment. Since               assigned to Troop N, he has worked at a very high and
  professional level at all times.

  No Further action taken.

                                                                   ,~
                                                                .,,pq


                                                                             Date: 3/3/2017




                                                                                              Terrell016064
    Case 2:18-cv-05787-WBV-MBN Document 50-43 Filed 08/26/19 Page 8 of 36




JOHN BEL EDWARDS                                                                 MICHAEL   D. EDMONSON, COLONEL
   GOVERNOR                                                                            DEPUTY SECRETARY

                                          ~tatt of l..ouistana
                              Department ofPublic Safety and Corrections
                                       Public Safety Services

                                                   July 6, 2017




  TO:           Major Carl Saizan
                Command Inspector

   FROM:        caprainDarrinNaquin
                Commander-Troop N
                                       ~
  RE:           EIS REVIEW


   Per LSP Procedural Order #216 Early Identification System, I am forwarding an EIS report or     ff
                   for your review because he has been involved in three EIS incidents within a 90 day
   period. I have reviewed aU of the documen,tation and I do not believe these incidents warrant any
                                      W#W
   additional training or intervention.           continues to operate at a very high level and the nature of
   his assignment at Troop N is very proactive. This detail is in an urban/high crime environment and
   many of the calls and interactions with citizens involve some level of resistance. There appears to be no
   violations of LSP Policy and no training concerns during any ofthe incidents. I recommend that no
   :further action be taken.

   I've enclosed all the docwnents related to these incidents. Please advise if you require any additional
   information.

   DJN
   enclosures




                                        COURTESY    '9   LOYALTY   e   SERVICE
                                          '"An Equal Opportunity Employer"
                                 P.O. BOX 66614, BATON ROUGE, LOUISIANA 70896
DPSSP41n




                                                                                                        Terrell016065
Case 2:18-cv-05787-WBV-MBN Document 50-43 Filed 08/26/19 Page 9 of 36




                                                 EIS FORM
                                              Early Identification System



                                                                    Data Number: __,,;;.....,......_
                                                                                     2570              ___
  Shift Assignment: Troop N / Team A                     Supervisor's Namc(s): Sgt. Chad Guidry

  Sigmfi.cant Event Type:                 Punuit / Use of Force

  Date of Event:   _ 6/23/2017      _______
                     ...._.___........,
                                                            Parish of Event:      -==aa;;;;,.
                                                                                    Orleans ____

  Witnesses: None

  Any previous events within the past 90 days, 2 additional or 365 days, 5 additional
  (Shade the choice applicable and attach copies of any supporting documents)

  1.        UseofForce                                        90 or 365 days        Date: 5/31/2017

  2.        UseofForce                                        90 or 365 days        Date: 6/:U/2017

  3.        Pursuit/Use of Force                               90 or 365 days        Date: 6/23/2017

  4.                                                            90 or 365 days        Date:

  5.                                                            90 or 365 da!,S       Date:


  This event meets the threshold for an EIS review: Yes/ No

  Synopsis of Event:

   6/23/2017 at 0550 hours:                            initiated a stop on a 2013 Ford Mustang,
   while traveling on US 90B West, prior to the St Charles Avenue exit. The vehicle refused
   to stop and initiated a slow speed pursuit. The pursuit continued across the Crescent City
   Cormection on US 90B.                         responded and assisted in the pursuit. •
  IIIJ      WI W
          ancl             were able to block-in the pursued vehicle, terminating the pursuit
  on the Crescent City Connection. As             Eli   ta
                                                      1.pproached the vehicle. the driver
  refused to exit the vehicle. A passenger of the vehicle unlocked the doors to which                   II
  1111    was able to access the driver's door. The driver continually refused to exit the
   vehicle and actively resisted, at which tim1...,      •-  deployed bis TASER., which
   proved to be ineffective. With the assistance of responding units,                11 All
                                                                                   was able to
  take the driver into custody. A search of the vehicle yielded a Berreta PX4 (45 caliber)
  ·pistol, marijuana residue, and two digital scales. The driver was arrested and booked at
  the Orleans Parish Criminal Justice Center. The passenger was released.
   Sgt. Chad Guidry and Lt.. Johnson Hale were the on-scene supervisors. There was no
  injury to LSP/DPS personnel and no property damage to LSP/DPS property.




                                                                                                             Terrell016066
Case 2:18-cv-05787-WBV-MBN Document 50-43 Filed 08/26/19 Page 10 of 36




    Driver.        Jonathan Payne B/M 11/23/1992
    Charges:       RS 14;63 (Warrant) RS 14:108.2, RS 14:108.1, RS 40:1023, RS 32:79, RS
                   32:361.1, and RS 32:415

    06/11/2017 at 0030 hours:                         • ff
                                                   ancl       .ttempted to conduct a traffic
    stop on N. Rampart St at St. Peter St. Troopers positioned their fully marked unit behind
    the vehicle in which they were attempting to stop. Upon the driver
             observing Troopers behind him, he pulled the vehicle to the right shoulder.
             immediately exited the vehicle, fleeing on foot down N. Rampart running in the
    NIB lanes of travel. Troopers actively pursued             in their fully marked unit before
    having to give chase on foot. Troopers gave             loud repetitive commands to stop.
             ignored Troopers verbal commands and continued to flee on foot. After several


    per Miranda.
                              .•
                           successfully deployed his Taser and immediately gained
                                     @ij was placed in handcuffs (CFIDL) and read his rights
                             as escorted back to the initial scene for investigations. A search
    of the vehicle in whichii I      ;vas driving revealed 26 signed checks from numerous
    companies, other persons and law firms, 59 blank checks from numerous companies,
    other persons and law firms, numerous money orders, numerous tax returns, online
    banking information, gift cards, birth certificates, social security numbers and numerous
    other persons credit histories. Also located in the vehicle was a key fob for a Chrysler
    vehicle (NY Plate GSC2005). The vehicles information on tbis key fab revealed the
    vehicle in which the key belonged to was reported stolen out of Hertz Rental in Kenner,
    LA (B8097316). A computer query ofl          ,e    revealed a warrant for "Escape" from a
    work release program out of Lawrenceville, GA (#17w-09982) which was verified by
    NCIC and confirmed he would be extradited. Due tv      44A        complaint of chest pains,
    he was .immediately transported to University Medical Center.    44A        has been admitted
    and upon his release will be booked into CLU on RS 14:108 ''Resisting Arrest", RS 32:51
    ''No Plate''; RS 32:354 "Driver's Side Mirror Required", RS 32:295.l "No Seatbelt" and
    warrant (#17W-09982) issued 06/01/2017. It should also be noterl/llll had other out
    of State "non-extradition'' warrants for '~Flight to Elude", "Financial Transaction Card
    Fraud" and "Theft by Taking". The investigation is ongoing and additional charges are
    forth-coming.

    05/31/2017 at 0740 hours:                   observed a vehicle traveling on Conti St at
    Decatur St with traffic violations.                 conducted a traffic stop on the vehicle
    at Conti. St and Decatur St. Upon                      roaching the driver
                  1111    immediately presented                  with a Badge inside of a police
    commission wallet.                  did not recognize the badge and asked             horn
    he worked for and he stated National, Federal, State officer, Vlhile speaking t
                    also observed handcuffs, a digital radio, binoculars and strobe lights
    affixed to the trucks windshield. Upon further investigations, it was learned the company
    in which   lllJI stated he worked for was a security agency based out of Texas. All of
   --·information was collected and                         attempted to havellll sign a
    Uniform Traffic Citation at which time          became irate and stated he was not signing
   that. It should also be noted        was irate with                 from the beginning of
   the traffic stop.                informed  11111  he was going to be placed under arrest for




                                                                                                Terrell016067
Case 2:18-cv-05787-WBV-MBN Document 50-43 Filed 08/26/19 Page 11 of 36




   refusing to sign the ticket at which tim,   41  became more irate.
   attempted to place
   verbal orders to do so.
                               hands behind his back due •i    a I  ignoring
                                           immediately began to struggle wi
   refused to be placed in handcuffs.                 was able to secure
   handcuffs but un-able to secure bis right hand. After a briefs
   able to gain control ofllll by placing his arms into arm bars so
   his arms and radioed for a back-up unit.                   arrived on scene and Troopers
   were able to place1111     in handcuffs without further incident. Once in custody,llfl
   began to yell vulgar statements at                 and£[3 -md stated he would have
   their badges and their job. ll'llwas booked at CLU on RS 14:112.1 (False
   Impersonation of a Police Officer), RS 14: 108.2 (Resisting Arrest with Force or
   Violence), RS 14:122 (Public Intimidation), RS 47:507 (Improper Display of License
   Plate). RS 32:415 (Driving Under Suspension) and RS 32:53D (No MVI).
   NOPD Item E-38229-17 and E-38250-17.



   Disposition:

   All three incidents occurred within a 90 day period and LSP Policy requires that a

   command for review. Each incident described above was debriefed with     •
   summary of the three incidents be documented and forwarded through the chain-of-
                                                                                  f] I•
   supervisors~ and all troo ers involved in the incidents. Each incident was determined to
   be justified and that            acted within the confines of the LSP Policy and
   Procedure.                assigned to Troop N Patrol. This detail is in an urban/ high
   crime environment. Also the majority of the calls and interactions with citiz.ens involve
   extreme impairment -              •ias also been a proactive member of the detail and has
   worked at a very high and professional level during his tour of duty.

   No Further action taken.



   Supervisor completing report: Sgt. Chad LaCoste        W           Date: 6/2112017




                                                                                               Terrell016068
       Case 2:18-cv-05787-WBV-MBN Document 50-43 Filed 08/26/19 Page 12 of 36




JOHN BEL EDWARDS                                                                  MICHAEL D. EDMONSON, COLONEL
     GOVERNOR                                                                            DEPUTY SECRETARY

                                            s,ta:te of 1Louisiana:
                                 Department ofPublic Safety and Corrections
                                          Public Safety Services

                                                 February 22, 2017




     TO:        Major Carl Saizan
                Command Inspector

     FROM:      Captain Darrin Naquin
                Commander-Troop N

     RE:        EIS REVIEW


      Per LSP Procedural Order #216 Early Identification System, I am forwarding an EIS report o
                     or your review because he has been involved in six EIS· incidents within a 365 day
      period. I have reviewed all of the docum      ti.on and I do not believe these incidents warrant any
      additional training or interventio                was involved in a very minor fleet crash that did not
      result in any injury or damage, nevertheless the crash was preventable.                     verbally
      counseled regarding the crash b Lt Bradley and we are awaiting the :findings o the fleet crash review
      board regarding that incident.              continues to operate at a very high level and the nature of
      his assignment a:t Troop N is very proactive. This detail is in an urban/high crime environment and
      many of the calls and interactions with citizens involve some level of resistance. There appears to be
      no violations ofLSP Policy and no training concerns during any of the incidents. I recommend that no
      further action be taken.

      I've enclosed all the documents related to these incidents. Please advise if you require any additional
      information.

      DJN
      enclosures




                                         COURTESY      e LOYA!, TY e SER VICE
                                            ''An Equal Opportunity Employer'' -
                                   P.O. BOX 66614, BATON ROUGE, LOUISIANA 70896
DPSSP 4117




                                                                                                        Terrell016069
Case 2:18-cv-05787-WBV-MBN Document 50-43 Filed 08/26/19 Page 13 of 36




                                         EIS FORM
                                      Early Identification System
                                    Threshold Incident Review




   Shift Assignment: __T__r__oo_..._p_N_/__T.....ea
                                                  .........
                                                       m__A ___________


   Supervisor's Name(s):       Lt. Patrick D. Bradley

   Significant Event Type: 6 EIS Reports in a 365 day period.

   Date of Event: 02/22/2017       Location of Event: _T
                                                       __r__o-'o'""'p""'N'-'--------


   Any previous events within the past 90 days (Attlllch copies ofany reports)

   l.     UseofForce                                                      Date: 02/13/2017

   2.     Fleet                                                           Date: 01/02/2017

   3.      Use of Force                                                   Date; 11/13/2016

   4.     Fleet                                                            Date: 07/22/2016

   5.     UseofForce                                                       Date: 07/19/2016

   6.     Pursuit                                                         Date:   06/29/2016


   Synopsis of Events:

   2/13/2017 at 1910 hours:




                                                                                               Terrell016070
Case 2:18-cv-05787-WBV-MBN Document 50-43 Filed 08/26/19 Page 14 of 36




    face.             was then escorted to the r                          arked unit where he
    was search      incidental to arrest. A search        left pants pocket revealed one small
    plastic bag containing white powder inside a box of Kool Cigarettes. Also founds were
    two pipes containing r ·                        was evaluated by EMS at the scene after
    the incident was over.                            ported bimself to UMC New Orleans
    for :further treatment an testing.      e         s released from UMC he will be
    transported to CLU and charged with LA R.S. 14:107 (Vagrancy), LA R.S. 14:108.2
    (Resisting an Officer with Force or Violence, LA R.S. l 4:34.2(B)(3) (Battery of a Police
    Officer), LA R.S. 40:971.l (Possession of a False Representation of a CDS, and LA R.S.
    40:123 (Drug Paraphernalia).
    NOPD Item#B-15011-17.

                                             was involved in a two vehicle crash on
    Esplanade at Rampart.                     as Vehicle 1 and he rear ended vehicle 2.

    11/13/2016 at 0917 hours:                     onducted a traffic stop on N. Claiborne at
    Elysian Fields on a 2012 Lexus IS 250. Upon approaching the vehicle,
    noticed a strong odor of marl· uana emittin from the interior of the car. The driver of the
    vehicle was identified                                At this time                    and
              ·ved to assist W1 a searc o eve c~robable cause search of the
    vehicle was being conducte during which time illlllfled on foot.                         d
   f l£    5ave chase afte         and apprehended him,.upon a successful TASER
    deployment.                     retrieved the evidence inside of the vehicle. The probable
    cause search o e ve c e yielded a Colt 1911 handgun with an. obliterated serial
    number, 27 bags of heroin (11. Grams) and 1 bag of marijuana (6.21 Grams).· All
    narcotics NIK tested positive.          as placed under arrest and booked at CLU on RS
    14:95E (Possession of a Firearm with a CDS), RS 14:95.1 (Possession of a Firearm by a
    Convicted Felon), RS 14:95.7 (Possession of a Firearm with an Obliterated Serial
    Number). RS 40:966 (Possession with the Intent to Distribute a Sch I CDS to wit
    Heroin), RS 40:966 (Possession of Sch I CDS to wit Marijuana), RS 14: 108.1 (Resisting
    Arrest by Flight), RS 47:501 (Failure to Register) and RS 32:52 (No Driver's License).
    The evidence was logged atNOPD CE&P. LSP CitationB3155710. NOPD items K-
    13319-16 and K-13329-16.

    Legal intervention.
    07/22/2016 at 1520 hom-s:                                  empted to conduct a traffic stop
    on Canal at Rampart. Troopers activated eir lights and siren but the driver of the
    scooter ignored and attempted to elude the Troopers. The driver was swerving in and out
    of traffic and refused to stop. The scooter made a left turn onto Burgundy. Troopers
    used legal intervention by boxing the driver of the scooter at a slow speed. Troopers
    were concerned for the pedestrians in the area due to the scooter driving recklessly. The
    driver was taken into custody without any injuries to any party. He was identified as
   · - T $Jii             j    a     He was booked at CLU under RS 14:99 (Reckless
    operation). RS 14:108 (Flight from an officer) and RS 32:232 (Red Light).
    NOPD item# G-23920-16 Citation# 3163001.




                                                                                                  Terrell016071
Case 2:18-cv-05787-WBV-MBN Document 50-43 Filed 08/26/19 Page 15 of 36




    07/19/2016 at 1045 lunars:                        stopped a red Mercedes sedan on Canal
    Street NIB at South Roman for an     imeoEer     .lay of license plate violation (LA temp
    tag-17277304). Upon stopping Pt     I                 approached the driver's side window
    which was rolled down about halfway. When asked to roduce his driver's license the
    driver of the vehicle~ later identified as                                   refused to show it
    and stat                  calling his attorney on the phone                  tead attempted to
    hand                       e business card for his attorney.                     en ordered
                 o exit the vehicle several times and warned that he would break the vehicle's
    window if               did not comply.                · d not comply and instead stated that he
    did not have to exit the vehicle and tha:                       as "violating his rights."
                       then struck the driver's side window of the vehicle with the butt of his
    .flashlight tmtil the window broke. At that point,                      was able to reach into
    the vehicle. unlock the driver's side door, and pull on the seatbelt                  as wearing
    until he unbuckled it MCithen exited the vehicle, was placed in handcuffs, and
    advised of his rights per Miranda W aming.                     as transported to C
    incident where he was charged with LA RS. 14:108 «Resisting an Officer."
    was issued a citation for LA RS. 47:507 "'Improper Display of License Plate," and LA
    R.S. 32:52 ''No Driver's Li           "          ·c1e operated by               as towed from
    the scene by R&S Towing.                           eceived minor cuts om reaking the
    window but refused EMS treatment at the scene.                       ffered no injuries in the
    incident. NOPD item G-20338-16. LSP citation B2652443. NOPD Affidavit G56150.
    LSP for Record Only Ticket B2652443.

      06/29/2016 at 1130 hmrrs:                    attempted to stop a tan Nissan Altitna
      traveling northbound on Esplanade Avenue just south of Burgundy Street. A routine
      computer query revealed that the vehicle had a switched license plate that came back to a


          ts an srren.
                                                             •
      red Dod e Neon A-XNB323). The driver of the vehi}t-er identified as
                                   fused to stop afteriiilJ l!IIIJactivated his emergency
                                  fled northbound on Es lanade Ave and then initiated a right
      turn onto Burgundy Street and accelerated.            immediately encountered heavy
      traffic on Burgundy Street and was unable to           any further.                   then
      positioned his unit bumper to bumper with                ehicle in order to in
      in and prevent him from :fleeing further.                   en ordered             from his
      vehicle at which time he was placed in handcuffs and then in the rear of his marked unit
      for safety. "While in the rear of the uni         complained ofhav· trouble breathing,
      to which EMS was requested. New Orleans EMS then transported                       University


      Officer." Two citations were also issued  tr--
      Medical Center (UMC). After being released by doctors ofUMC,
      transported to CLU where he was charged with 17271 MCS 54-449 "Flight From and
                                                                                        as

                                                             for RS. 47:536 "Switched License
      Plate," RS. 32:56 "Obedience to Police," R.S. 47:501 "Failure to Secure Registration,"
      RS. 32:1304E "Expired MVI Sticker," RS. 32:52 "No Driver's License;' and R.S.
      32:865 "No Insurance." An NOV ticket was also issued, andh                 Jivehicle was
   .· towed from the scene by Rudy Smith Towing. NOPD ItemF-33044-16. LSP citations
      B2652430, B2652431. NOV #2739012.




                                                                                                       Terrell016072
Case 2:18-cv-05787-WBV-MBN Document 50-43 Filed 08/26/19 Page 16 of 36




   Disposition:

   All six incidents occurred within a 365 day period and LSP Policy requires that a
   summary of the six incidents be documented and forwarded through the chain-of-
   command for review. Each incident described above was debriefed witl·    1-        I [

   supervisors, and all troo ers involved in the incidents. Each incident was determined to
   be justified and that             cted within the confines of the LSP Policy and
   Procedure, with the exce tion of a very minor Fleet crash that occurred on O1/02/2017.
   On that date,                  · volved in a very minor rear end crash on Esplanade Ave.
   at N. Rampart St.                   at fault however the accident was extremely minor
   with no visible damage o e1 er vehicle. I counseled                 to be make sure he is
   being vigilant while patrolling Troop N.                 ntinues to work at a high level
   while assigned to Troop N.

   No Further action taken.


                                                                          Date: 02/22/2017




                                                                                               Terrell016073
     Case 2:18-cv-05787-WBV-MBN Document 50-43 Filed 08/26/19 Page 17 of 36




JOHN BEL EDWARDS                                                                    MICHAEL D. EDMONSON, COLONEL
    GOJ'ERNOR                                                                              DEPUTY SECRETAR'f

                                            ~tate of 1(.ouisiana
                               Department ofPublic Safety and Corrections
                                        Public Safety Services

                                               · September 13, 2017




   TO:          Major Frank Ducote ·
                Command Inspector- Region 1 Patrol

   FROM:        Captain Darrin Naquin
                Commander-Troop N

   RE:          EIS REVIEW


   Per LSP Procedural Order #216 Early Identification System, I am forwarding an EIS report on
                   for your review because he has been involved in four EIS incidents within a 90 day
   period. I have reviewed all of the documentation and I do not believe these incidents warrant any
   additional training or intervention. All of the incidents occurred whil                as assigned to
   "Operation Swnmer Heat." Due to the nature of this assignment he was very proacti.ve and operated at a
   high level during the entire detail. This detail was worked in an urban/high crime environment and
   many of the calls and interactions with citizens involved some level of resistance~ There appears to be
   no violations of LSP Policy and no training concerns during any of the incidents. I recommend that no
   further action be taken.

   I've enclosed all the docllll1.ents related to these incidents. Please advise if you require any additional
   information.

   DJN
   enclosures




                                         COURTESY o LOYALTT' • SERVICE
                                            "An Equal Opportunity Employer"
                                  P.O. BO)( 66614. BATON ROUGE, LOUISIANA 70896
DPSSP4H7,




                                                                                                         Terrell016074
Case 2:18-cv-05787-WBV-MBN Document 50-43 Filed 08/26/19 Page 18 of 36




                                              EIS FORM
                                           Early Identification System



   Employee's Name:                                            Data Number:
                                                                                -------=-----
                                                                                  2002

   Shift Assignment: Op Summer Heat                   Supervisor's Name(s): Sgt. Chad Guidry

   Significant Event Type:           Use of Force/ TASER

   Date of Event: ____8_/3_/2-=01;;;..;7;...__ _ __    Parish of Event:     -==;;;;;.;;;..
                                                                              Orleans ____

   Witnesses:    ~


   Any previous events within the past ~0 days, 2 additional or 365 days, 5 additional
   (Shade the choice applicable and attach copies of any supporting documents)

   1.          UOF-TASER                                  90 or 365 days       Date: 7/21/2017

   2.           Pursuit                                     90 or 365 days     Date: 7/19/2017

   3.         Pursuit                                      90 or 365 days      Date: 7/8/2017

   4.                                                        90 or 365 days     Date:

   5.                                                        90 oir 365 dais    Date:


   This event meets the thresh.old for an EIS review: Yes / No
        ✓




   Synopsis of Event:

   8/3/2017 at 1700 hours: An NOPD officer was notified that a B/M had just stolen the
   victim's motorcycle from Joe Brown Park, located on Read Blvd. The NOPD officer had
   a visual of the motorcycle and continued to follow it. NOPD 7th District Task Force
   Officer and LSP Troopers responded to the area. The suspect crashed the motorcycle and
   fled on foot. During a perimeter search, Officers and Troopers located the suspect on
    · e St and W. Laverne. The suspect attempted to flee by jumping over fences.
             successfully deployed his TASER. The suspect was taken into custody by
   NOPD. There were no injuries or property damage to any Troopers or NOPD Officers.
   N.0.P.D. Item#H-003631-17.

    07/21/17 at 2015 hours:                                              ere patrolling the area of
   ·Stonewood Ct and Curran ee . roopers observed the driver of a Je (2003 RPB332)
        n,,..,,.,.,·;,.., his seatbelt. A traffic stop was conducted. The driver
                           exited the vehicle and began to flee the area on foot Trooper
    for several blocks.                       deployed his TASER but was not effective.




                                                                                                      Terrell016075
Case 2:18-cv-05787-WBV-MBN Document 50-43 Filed 08/26/19 Page 19 of 36




    deployed is tazer a second time however one probe missed. Crawford continued running
    at which   timeP            11 deployed his TASER. The     E was effective·causing
    Crawford to go to the ground. Once on the                        mpted to handcuff
    Crawford at which time he began to resist                activated bis TASER using the
    arc button at which time Crawford was handcuffed. A check for warrants revealed
    Crawford to have five open item warrants (H-30364-16 Unauthorized Use of Vehicle,
    Battery, and Simple Robbery, H-06914-16 Battery and Burglary, L-05772-16 Criminal
    Damage, F-23232-16 Battery and Unauthorized Use ofa Vehicle. Crawford was also
    booked on MCS 54-441 (Resisting Arrest) and MCS 54-505 (Simple Possession of
    Marijuana/.57 gms) onNOPD Item G-27690-17. Evidence was submitted to CP&E.

    07/19/2017 at 1809 hours:                          di        were patrolling ChefMenteur
    Highway, when they observed a motorcycle traveling on ChefMenteur with no license
    plate as well as no helmet on the driver. The troopers activated their emergency lights
    and attempted to conduct a traffic stop. The driver accelerated and attempted to flee the
    area The troopers continued to follow the vehicle, at which time, the vehicle began
    traveling off the roadway into a large grassy area The occupants exited the vehicle and
    attempted to run on foot for a short distance before being apprehended by troopers. The
    driver,                                   was taken into custody without further incident.
    The suspect was arrested and charged with RS 14:108.1 (Aggravated Flight :from an
    Officer) and RS 14:108 (Resisting an Officer). The suspect was booked into CLU
    without incident. Troopers were unable to verify the information on the motorcycle due
    to the VIN being removed. The vehicle was towed by RJS Wrecker Service. N.0.P.D.
    Item#G-24713-17.

     07/08/2017 at 2010 hours:                         and                       were patrolling
     the area of St. Bernard and Claiborne Ave when they observed a ue Chevrolet Malibu
     bearing Alabama license plate# 2361AR2 make and illegal tum onto St. Bernard Ave.
     Upon attempting the stop the vehicle for the traffic violation the vehicle refused to stop
     and fled at a high rate of speed. The suspect vehicle continued to flee turning onto AP
     Tureaud Street then onto Broad Street. Once on Broad Street the suspect jumped out of
     the vehicle at the intersection of Broad Street and 1-610 and attempted to flee on foot.
     While fleeing on foot the troopers observed the suspect threw an object up onto the I-610
     on ram . The sus ct continued to run disobeying the troopers' commands.1111
                  d              boxed the suspect in under the overpass at which time he
     continued to resist arrest.              eployed bis T ASER striking the suspect in the face
     (right cheek) with a probe.     e suspect immediately became compliant and was taken
     into custody without further incident. The object retrieved from the on ramp was found to
     be a clear plastic bag containing 20.5 grams heroin. Toes ect was trans orted to UMC.
     where he was treated and released. The suspect,                                             f
     New Orleans, was booked into CLU under the following charges:
     RS 40:966; Possession of a Schedule I CDS (20.5 grams Heroin)
   . LRS 14:99; Reckless Operation
     LRS 14:108.1; Aggravated Felony Flight
    LRS 14:108; Resisting Arrest
    NOPD ITEM# G-10501-17




                                                                                                 Terrell016076
Case 2:18-cv-05787-WBV-MBN Document 50-43 Filed 08/26/19 Page 20 of 36




   Disposition:

   All four incidents occurred within a 90 day period and LSP Policy requires that a
   :;:nmmary of the four incidents be documented and forwarded through the chain-of-
   command for review. Each incident described above was debriefed with
   supervisors, and all troo ers involved in the incidents. Each incident was determined to
   be justified and that               acted within the confines of the LSP Policy and
   Procedure.                 is assigned to the LSP Operation Summer Heat. This detail is in
   ~ _urbfil: / high crime en~o~ent Also the majority of the calls and_ interactions with
   crtizens mvolve extreme IIDpamnent j                j has been a proactive member of the
   detail and has worked at a very high and professional level during bis tour of duty.

   No Further action taken.



   Superv.i§or completing report: =Lt=_-"-Jo=d~,r.=::=="-';F==-

                                      /, +.




                                                                                                Terrell016077
     Case 2:18-cv-05787-WBV-MBN Document 50-43 Filed 08/26/19 Page 21 of 36




JOHN   BEL EDWARDS                                                                 MTCH.4EL   D_ EDMONSON, COLONEL
     GOJ·'ERNOR                                                                          DEPUTY SECRETARY

                                            ~tate of 1!.ouisiana
                               Department ofPublic Safety and Corrections
                                        Public Safety Services

                                                    July 6, 2017




    TO:           Major Carl Saizan
                  Command Inspector .

    FROM:         Captain Darrin Naquin
                  Commander-Troop N
                                          WI)/
    RE:           EIS REVIEW


    Per LSP Procedural Order #216 Early Identification System, I am forwarding an EIS report on
                         or your review because he has been involved in three EIS incidents within a 90 day
    peno _ ve reviewed all of the docum            · and I do not believe these incidents warrant any
    additional training or interventio                 continues to operate at a very high level and the nature
    of his assignment at Troop N is very proactive. This detail is in an urban/high crime environment and
    many of the calls and interactions with citizens involve some level ofresistance. There appears to be no
    violations ofLSP Policy and no training concerns during any of the incidents. I recommend that no
    further action be taken.

    I've enclosed all the documents :related to these incidents. Please advise if you require any additional
    information.

    DJN
    enclosures




                                         COURTESY & LOL4LTY • SERVICE
                                            "An Equal Opportunity Employer"
                                  P.O. BO)( 66614. BA.T01V ROUGE. LOU!S!A!V'.A 70896
DPSSP 41 !7




                                                                                                       Terrell016078
Case 2:18-cv-05787-WBV-MBN Document 50-43 Filed 08/26/19 Page 22 of 36




                                                      EIS FORM
                                                  Early Identification System
                                                    Tlureshold Incident




   Employee's Name:                                                                 Data Number:      2616

   Shift Assignment: _T:;. :;ro;, ; ;, ;: ;oJ.i,;p. .:; N. .;. __ _ _ _ _ _ __


   Snpervisorts Name(s):                Sgt. Chad S. LaCoste

   Significant Event Type: 3 EIS Incidents in 90 days.

   Date of Event: 06/05/2017                 Location of Event: _T__:r___o....o....,.p_N_ _ _ _ _ _ __


   Any previous events within the past 90 days                       (Attach copies of any reports}

             France Street at US 90 / Pursuit                                                Date: 04/06/2017

   2.        I~lO Senice Road at Severn Avenue/ Pu.rsuit/UOF                                 Date: 04/29/2017

   3.        N. Claiborne at Elysian Fields / Foot Pursmt/UOF                                Date: 05/24/2017


   Smopsis of Events:

   Event #1: Troopers were in the area of France Ave and US 90 searching for a vehicle
   which fled from another LSP unit.                                             icked the vehicle up northbound
   along France Ave where a pursuit ensued to Haynes Blvd, to Press, to Leon C Simon
   Blvd and through the Gentilly neighborhood down Music and St Roch Streets.
   Throughout the pursuit the driver of the vehicle violated several traffic laws (failing to
   stop for red lights, disregarding stop signs and careless operation of the vehicle). The
   suspect vehicle made a right from Music Street onto Gentilly Boulevard, where Troopers
   lost sight of the vehicle. A search of the area was conducted to no avaiL There was no
   damage to any property. nor were there any injuries reported.

   Event #2:                    and -conducted a license plate query on LA
   (830ALG) parked along Treme near St Louis. An NCIC Stolen Vehicle hit returned on
    the 2009 Pontiac G8 sedan (OCA #D-33746-17). Upon seeing the fully-marked LSP unit,
  · the vehicle began to pull off As the vehicle began to accelerate along Treme towards
    Canal, Troopers initiated blue lights to stop the vehicle. The vehicle refused to stop and a
    pursuit ensued northbound along Canal St. Speeds reached approximately 80-100 MPH
    along Canal St. The vehicle traveled northbound in the southbound lanes for a span of a




                                                                                                                   Terrell016079
Case 2:18-cv-05787-WBV-MBN Document 50-43 Filed 08/26/19 Page 23 of 36




   few city blocks. The vehicle disregarded red traffic lights and other traffic laws. The
   vehicle made a left at City Park Ave towards I-10 where it continued west along Metairie
   Rd into Jefferson Parish. Speeds reached approximately 60-80 along Metairie Rd while
   disregarding lane usage and traffic laws. The vehicle temporarily lost control along
   Metairie Rd at Severn Ave, causing the rear bumper to come off in the roadway. The
   vehicle then proceeded northbound along Severn Ave. Upon approaching S I-10 Service
   Rd, Troopers used legal intervention to stop the vehicle. The vehicle traveled through a
   chainlink fence and lost control before co · to .rest be ond the shoulder of eastbound
   I-10. The driver, later identified as                                          exited the
   driver door an began to flee on foot. A foot pursuit ensued for a short distance where
                   deployed taser probes, strikin               · the high/right back and
   low/le    ac , effectively stopping                           returned to the vehicle to
   apprehend the passenger, identified                                     The vehicle was
   verified and confirmed stolen by LSP D~artmental Dispatch. It was towed by Mardi
   Gras Towing. A computer query oi -revealed an active Open Item warrant for theft
   (H~06487-16) and a Municipal Attachment (1205505C); Confinned byNOPD-NCIC and
   faxed to JPCC. Both sub·ects were transported to University Medical Center for medical
   attention and released.            as transported to and booked into JPCC for RS 14:69
   (Illegal Possession of Stolen Things), RS 14:108 (Resisting an Officer), RS 14:108.1
   (Aggravated Fli~t from an Officer), RS ~~:99 (Reckless ~eration ~fa Vehicle) and RS
   14:966 (Possession of Schedule I (1\1anJuana).      E           I
                                                                was cited for RS 32:415
   (Suspended Driver's License), RS 32:79 (Improper Lane Usage), RS 32:82 (Crossing a
   Median prohibited), RS        .3a (Disregard Red Traffic Signal), RS 32:74B (Passing
   on Shoulder'prohibited).        as transported to and booked into JPCC as a fugitive.

   Event #3;                         as at 1601 Elysian Fields Avenue (Shell Station) refueling,
   when he observed a black male pull into the parking lot on a motorcycle. The driver was
   not wearing a helmet, while -0 ratin a motorc cle on a public roadway. The suspect,
   later identified as                                       parked the bike in a handicapped
   parking spot, in :front of the store. The driver exited the bike and entered the store. As the
   sus~t exited the                                 ulled in front of the bike and made contact
   with llW                                        the suspect of the equipment violation and
   asked if he had a he et.                           conducted a computer query of the VIN.
   N.C.I.C. response indicated the VThTNehicle had been stolen out of East Baton Rouge
   Parish. The theft was re orted by East Baton Rouge Parish Sheriff's Office under, OCA
   #17-32406.                         ttempted to handcuff the sus ec t which time, Brov:m
                                        the hood of                           · Wilfled the
                                                in                               as able to catch
                          atte1•0
                       shoved
                                          punch                      in attempt to evade arrest
                                         to create distance before deploying his Taser. During
   the first Taser probe deployment, only one probe made contact. A second set of Taser
     obes was de loyed, which prove successful. The suspect fell to the ground and
                       was able to hold the suspect on the ground. While on the ground, the
   suspect continue to resist, by not putting both hands behind his back. With the help of a
   Good Samaritan and a couple drive stuns to the upper back,                              able to
   handcuff the suspect. Several other Troop N Troopers arrived to assist




                                                                                                     Terrell016080
Case 2:18-cv-05787-WBV-MBN Document 50-43 Filed 08/26/19 Page 24 of 36




   LSP Dispatch verified and confirmed the motorcycle to be stolen via E.B.R.S.O.
   Operator Cobb. The motorcycle~ s value at the time of recovery was reported at $4299.99.
   The East Baton Rouge Parish Sheriff's Office was contacted of the recovery before the
   vehicle was towed by RJS. New Orleans EMS arrived on scene to provide medical
   attention to           who claimed to be a diabetic. N.O.E.M.S. informed         I • II
               f         blood sugar being very high.            as transported to University
   Medical Center      ere he was treated for bis condition. After being released from the
   hospital H f     was booked into CLU for RS 14:69 (Illegal Possession of Stolen Things
   valued over $4000) and RS 14:10& (Resisting an Officer). In addition,. the suspect was
   issued traffic summons #3209007 and #3209008 for RS 32:190 (No Motorcycle Helmet),
   RS 32:415 (Suspended Driver's License), RS 40:1400 (Parking in Handicap), RS 47:501
   (Operating an Unregistered Vehicle) and RS 32:53 (Proper Equipment Required) for no
   headlight, brake light or turn signals or mirror. N.O.P.D. E-29812-17

   Disposition:

   All three incidents occurred within a 90 day period and LSP Policy requires that a
   summary of these incidents be docmnented and forwarded through the chain-of-
   command for review. Each incident described above was debriefed with
   supervisors, and all troopers involved in the incidents. Each incident was determined to
   be justified and/or not at fa:                         acted within the confines of LSP
   Policy and Procedure.                    assigned to Troop N, which is in an mban/high
   crime environment. Since                   has been a proactive member of the detail he
   has worked at a very high and pro ess10nal level at all times.

   No Further action taken.


   Snpervlsoremnplefu,g report:      L~~                                  Dato: 06/0512®17




                                                                                                Terrell016081
       Case 2:18-cv-05787-WBV-MBN Document 50-43 Filed 08/26/19 Page 25 of 36




JOHN BEL EDWARDS                                                                     .KEVIN W. REEVES, COLONEL
      GOVERNOR                                                                           DEPUTY SECRETARY

                                           ~tate .of 1.Louisiana
                              Department ofPublic Safety and Corrections
                                       Public Safety Services

                                                  April 20, 2017


TO:              Major Carl Saiz~ Patrol, Comm.and Inspector

FROM:            Captain Darrin Naquin, Commander -Troop N

RE:              EIS Review on

Per LSP Procedural Order #216 Early Identification System, I am forwarding you this EIS threshold review
report on                              because he has been involved in three EIS incidents in a 90 day period. As
you know Troop N is based in an urban, high crime area, and many of our calls for service and our proactive
interactions with the public involve individuals who may be impaired and/or may be violent in nature which
sometimes require our troopers to pursue and use force to resolve incidents. Many of the various actions taken
to resolve these incidents are classified by our department as EIS threshold events. Because of the nature of
our assignment, all of our troopers are frequently thrust into responding to or initiating action on these high risk
incidents. Additionally, our proactive troopers have an elevated potential of regularly being subjected to EIS
threshold reviews. It OJ - being a very proactive trooper himself, bears this burden.

Lt. Dean Behrens and I have reviewed the three incidents involvingMHJitTtl listed below. We have found
no violations of LSP Policy nor training concerns in any of the incidents which would warrant intervention or
additional training. Therefore, I recommend that no further action be taken.

Please review the incidents below and advise me if you need any additional information.

DJN

Most Recent Incident, (Pursuit): On January 30, 2017,                          an<lUUEII 0bserved a white
Acura TL, traveling on Interstate 10 westbound at Orleans A venue. The database revealed that the temporary
Texas license bearing on the vehicle came back with no record on file. Troopers activated their unit's lights and
siren to conduct a traffic stop. The arrested subject exited off to Orleans Avenue and accelerated his vehicle at a
high rated speed. The driver continued to flee at a high rated speed do-wn city streets against traffic committing
several additional traffic offenses. The driver and front right passenger exited the vehicle in the 2100 block of
Ozanga Street and fled on foot. A perimeter was established where- M ij ,)bserved the driver run down a side
alley of a residence. A dark color jacket was recovered in the area where the driver absconded. The jacket's
front left pocket contained a black plastic box. Inside the box there were (5) individual plastic bags containing
an off white powdery substance, and a clear plastic bag containing vegetable matter. The driver was later
apprehended in the 1600 block ofNorth Miro Street and was arrested for Aggravated Flight from the Officer,
                                        COURTESY o LOYALTI7 • SERVICE
                                         "An Equal Opportunity Employer"
                                 P.O. BOX66614, BATON ROUGE, LOUISIANA 70896
DPSSP4117




                                                                                                         Terrell016082
      Case 2:18-cv-05787-WBV-MBN Document 50-43 Filed 08/26/19 Page 26 of 36




Resisting Arrest, Possession of Marijuana (.61 grams) and Possession of Amphetamine (.74 grams). The
second subject was not apprehended.

pt Previous Incident, (Use of Force): On January 15, 2017, 1111111111111 amt:ij M ;topped to assist
                  with a pedestrian stop, on North Peters Street near Elysian Fields A venue.
stated that he was notified by two complainants that a suspect was attempting to gain entry into several vehicles
that were parked along North Peters Street. The witnesses stated that the suspect was walking passed vehicles,
pulling at the door handles.                    stated that the suspect had provided him with a false name and
date of birth.                    noticed that the suspect appeared to be nervous and acting in an evasive
manner.                      instructed the suspect to place his hands on!IIIIBIIIIIIII patrol vehicle. As
                    grabbed the suspect by his right arm, he pulled away and began to flee on foot down North
Peters Street.                     ,11111 an-lBlil gave chase and gave several loud verbal commands for
                                                                                    •
him to stop running. The suspect refused to comply and continued to flee. - - -1111 deployed a single
set of Taser probes, which proved to be effective. The suspect fell to the ground and was taken into custody
without :further incident. The suspect was charged with Resisting Arrest by Flight and Resisting Arrest by
Providing False Information.

2nd Previous Incident, (Use of Force): On January 14, 2017,                          and • • were patrolling on
Poydras Street near Convention Center Boulevard. Troopers observed a vehicle bearing a counterfeit Motor
Vehicle Inspection Sticker. Troopers conducted a traffic stop to address the violation_ Troopers contacted the
driver and informed him the reason for the stop. While talking to the driver, troopers learned the driver did not
have liability insurance on his vehicle nor did he have a driver's license on his person. A computer query on the
driver was conducted. Troopers learned that he was operating his vehicle while his driver's license was
suspended. In addition, troopers discovered that the suspect had a warrant for his arrest, issued through New
Orleans Criminal Court for Illegal Use of a Weapon.

After verifying the warrant, troopers made contact with the suspect at the right front door of his vehicle.
Troopers informed the suspect that he was being placed under arrest for the active warrant The suspect, seated
in the right front seat, was asked to exit the vehicle. Troopers told the suspect to exit his vehicle several times.
The suspect refused to comply, stating that he was not going back to jail. Troopers attempted to remove the
suspect from the vehicle by grabbing his arms. The suspect pulled away and began to swing his fist at the
troopers. The suspect was striking the trooper's hands and wrist, in an attempt, to keep them from grabbing his
arms. After the failed attempt to remove the suspect from the vehicle, 1111111111 deployed the 1st set of
Taser probes which were ineffective. The suspect became more agitated and resistant, stating that he would
punch the troopers in the face.                   deployed the 2nd set of Taser probes, which were also
ineffective.

After the second set of Taser probes were deployed, troopers managed to remove the suspect from the vehicle.
The suspect continued to aggressively resist the troopers. During the struggle outside of the vehicle, M M
111111 sustained abrasions and small lacerations to his left knee and elbow. As a result of the continued
resistance, 11111111111111 deployed a set of Taser probes at close proximity which proved to be effective.
While on the ground~ the suspect was controlled and handcuffed. The suspect was charged with Resisting an
Officer with Force or Violence, Battery of a Police Officer causing Injury and Warrant #M543284 (Illegal Use
of a Weapon).




                                         COURTESY    o   LOYALTY   e   SERVICE
                                           "An Equal Opportunity Enrployer"
                                  P. 0. BOX 66614, BATON ROUGE, LOUISJA?v'A 70896
DPSSP4117




                                                                                                        Terrell016083
      Case 2:18-cv-05787-WBV-MBN Document 50-43 Filed 08/26/19 Page 27 of 36


                                                           ~., ...




JoHNBELEDWARDS
    GOVERNOR
                                                       ~                                     KEVIN W. REEVES, COLONEL
                                                                                                  DEPUTY SECRETARY

                                                $>ta:te of 1Louisia:na
                                 Department ofPublic Safety and Corrections
                                          Public Safety Services

                                                      October 31, 2017


TO:              Major Frank Ducote, Region 1 Command Inspector

FROM:            Captain Darrin Naquin, Commander -Troop N

RE:              EIS Review on

Per LSP Procedural Order #216 Early Identification System, I am forwarding you this EIS threshold review
report onBIIII                                         because he has been involved in four EIS incidents in a 90 day period. As
you know Troop N is based in an urban, high crime area, and many of our calls for service and our proactive
interactions with the public involve individuals who may be impaired and/or may be violent in nature which
sometimes require our troopers to pursue and use force to resolve incidents. Many of the various actions taken
to resolve these incidents are classified by our department as EIS threshold events. Because of the nature of
our assignment, all of our troopers are frequently thrust into responding to or initiating action on these high risk
incidents. Additionally, our proactive troopers have an elevated potential of regularly being subjected to EIS
threshold reviews. ll'li!l!lilli!l!lilli!l!lilllll, being a very proactive trooper himself, bears this burden.

Lt. Dean Behrens and I have reviewed the four incidents involving                 summarized below. We have
found neither violations of LSP Policy nor training concerns in any of the incidents which would warrant
intervention or additional training. Therefore, I recommend that no further action be taken.

Please review the incidents below and advise me if you need any additional information.

DJN

Most Recent Incident, (Pursuit}: On August 23, 2017, at 1857 hours,                           and         were
patrolling the area of Monroe Street near Apple Street in New Orleans when they observed a Toyota Corolla
backing illegally on Monroe Street. The troopers initiated a traffic stop on the vehicle to address the violation.
Upon activating their emergency overhead lights, the vehicle accelerated rapidly in an attempt to flee and a
pursuit ensued. After pursuing the vehicle for some distance, it eventually came to a controlled stop, and the
driver and right rear passenger fled on foot. The left rear passenger and the front right passenger remained in
the vehicle and surrendered. A search was conducted for the driver but to no avail.

1st Previous Incident, {Use of Force): On August 9, 2017, at approximately 2245 hours,
conducted a traffic stop on the suspect for having an expired license plate. While speaking with the suspect, he
detected the strong odor of marijuana coming from the vehicle. A search of the vehicle revealed approximately
                                            COURTESY • LOYALTY • SERVICE
                                              "An Equal Opportunity Employer··
                                     P.O. BOX 66614, BATON ROUGE, LOUISIANA 70896
DPSSP4117




                                                                                                                  Terrell016084
      Case 2:18-cv-05787-WBV-MBN Document 50-43 Filed 08/26/19 Page 28 of 36




half of a pound of marijuana. Upon locating the marijuana,                   grabbed the suspect by his right wrist
in an attempt to take him into custody. The suspect pulled away and fled the scene on foot. While running,
                deployed his TASER, but it was ineffective because the probes did not make contact. He
deployed his TASER a second time, but again it was ineffective again because the probes did not make contact.
After a brief foot chase, the suspect fell to the ground while running, andlllllllllllllllll took him into custody
without further incident. The suspect received minor scrapes to his knees and elbows as a result of the fall.
Upon examination, only one Taser probe made contact with the suspect. It struck him in the upper portion of
his right buttocks. He was transported to University Medical Center where he was treated for his injuries and
released.

2 nd Previous Incident, (Pursuit): On July 28, 2017, at 1810 hours,                       and              were
patrolling near Franklin Avenue and N. Claiborne Avenue. They attempted to stop a stolen Hyundai Elantra.
The vehicle refused to stop and fled on St. Ferdinand Street. The vehicle failed to stop at several stop signs. It
then turned onto St. Claude and continued traveling at a high rate of speed before impacting a utility pole in the
median. The vehicle became disabled, and the driver fled on foot. The driver was apprehended after a brief
foot pursuit. The passenger surrendered and was immediately apprehended without incident.

3rd Previous Incident, (Pnrsnit and Use of Force): On June 8, 2017, at 2320 hours,                            and
mll!I were patrolling the area ofN. Rampart Street near Bienville Street, when they observed a Chevrolet
Trailblazer which color did not match the color listed on its registration. Troopers used their overhead
emergency lights to initiate a traffic stop on this vehicle. The driver accelerated in an attempt to escape from the
Troopers. The vehicle fled onto N. Claiborne Avenue, making several abrupt lane changes, and it nearly struck
another vehicle in the rear. The driver attempted to turn left onto LaHarpe Street, but failed to negotiate the turn
due to its high speed. The vehicle exited the roadway and stuck a concrete pylon. The driver exited the vehicle
and fled from the scene on foot. Troopers attempted to Tase the suspect but were unable to do so. After a short
foot pursuit, the suspect was apprehended without further incident. A search of the vehicle revealed a Smith &
Wesson 9mm pistol. The subject also had an additional magazine for the pistol in his left front, pants pocket.
The suspect was arrested and transported to UMCNO for medical treatment. While using the restroom at the
hospital, the suspect attempted to discard a clear plastic bag containing eight (8) Oxycodone pills and one (1)
clear plastic bag containing a multicolored powdered substance. The powdered substance later tested positive
for l\IDMA. After being released from the hospital, the suspect was charged at CLU.




                                         COURTESY • LOYALTY • SERVICE
                                           "An Equal Opportunity Employer"
                                  P.O. BOX 66614, BATON ROUGE, LOUISIANA 70896
DPSSP4117




                                                                                                        Terrell016085
Case 2:18-cv-05787-WBV-MBN Document 50-43 Filed 08/26/19 Page 29 of 36




JOHN BEL EDWARDS                                                       KEVIN   w. REEVES, COLONEL
      GOVERNOR                                                             DEPUTY SECRETARY

                                  ~tate of 1Louisiana
                       Department ofPublic Safety and Corrections
                                Public Safety Services

                                         October 3, 2017



TO:              Major Frank Ducote, Command Inspector, Region 1

FROM:            Captain Darrin Naquin, Commander, Troop N

RE:              EIS Threshold Review on


Per LSP Procedural Order #216 Early Identification System, I am forwarding you this EIS
                           •
threshold review report on llllll     ••    -1 because he has been involved in eight EIS
incidents in a one year period. As you know Troop N is based in an urban, high crime area, and
many of our calls for service and our proactive interactions with the public involve individuals
who may be impaired and/or may be violent in nature which sometimes require our troopers to
pursue perpetrators and use force to resolve incidents.

Many of the various actions taken to resolve these incidents are classified by our department as
EIS threshold events. Because of the nature of our assignment, all of our troopers are frequently
thrust into responding to or initiating action on these high risk incidents. Additionally, our
proactive troopers have an elevated potential of regularly being subjected to EIS threshold
reviews. IIIIIIIIIIL being a very proactive trooper himself, bears this burden.

This review would have been conducted sooner. However, M •;gg Jill was assigned to the
Operation Summer Heat Task Detail. Troopers assigned to this task force had an even higher
probability of being involved in numerous EIS threshold events. Therefore, I decided to
postpone any formal EIS reviews of any personnel assigned to the task force until after the
assignment ended.

Lt. Dean Behrens and I have reviewed the eight incidents involving&IW g iisted below.
We have found no violations ofLSP Policy nor training concerns in any of the incidents which
would warrant intervention or additional training. Therefore, I recommend that no further action
betaken.

Please review the incidents below and advise me if you need any additional information.
DCB


                                 COURTESY ® LOYALTY "' SERVICE
                                   ''An Equal Opportunity Employer.,
                          P.O. BOX 66614, BATON ROUGE, LOUISIANA 70896
DPSSP 4117




                                                                                              Terrell016086
Case 2:18-cv-05787-WBV-MBN Document 50-43 Filed 08/26/19 Page 30 of 36




Most Recent Incident, (UOF): On August 17, 2017, at 2250 hours,                       and
Williams performed a traffic stop at Napoleon and St. Charles. During the course of
:investigation, troopers observed multiple signs of nervousness and deception of the occupants.
Troopers gained consent to search the vehicle. M IUUUI came to assist with the search.

While troopers were searching the vehicle, the driver fled on foot. 1111111111111 gave chase
and successfully deployed his Taser on the driver. He was arrested. The search of vehicle
revealed two clear plastic bags of a crystal like substance (31.35 grams) :in a battery starter tool
:in the back seat of the vehicle. Troopers then located multiple clear glass pipes with burnt
residue :in a black duffle bag on the back seat. Next to the pipes was a Glock 17, pistol. The
driver was transported to Touro Hospital and was booked at CLU.

1st Previous Incident, (UOF): On August 11, 2017, at 2310 hours,                            and
MS p      observed a silver, Chevrolet Impala. A computer query of said license plate revealed
that it was registered to a blue, KIA Sorento.                    activated the lights and siren to
conduct a traffic stop. The vehicle stopped momentarily and then fled. At some point after the
driver lost control of the vehicle, and it struck a concrete wall and became disabled.

The driver and front seat passenger exited the vehicle and fled on foot
deployed his Taser, which was ineffective. Irvin continued running around the front end of the
vehicle, at which time                  deployed his Taser striking the driver in the back and
causing him to fall to the ground.                  then apprehended him without further
incident.                    observed the rear, right passenger climb out of the rear passenger
door's window.                     attempted to apprehend him, at which time the subject began
pulling away.                    took the subject to the ground and gave repeated verbal
commands for the subject to place his hands behind his back. The passenger continued pulling
            •       •                                        •
away from llll IIIII and ignoring·his commands. 1111111111 then "drive
stunned" him in the back to gain compliance of the subject. He became compliant and was taken
into custody without further incident.

                 returned to the disabled Impala and saw a 9mm Glock 26 semi-automatic
handgun with an extended 31 round magazine between the front driver seat and center console of
the vehicle. A computer query of the firearm revealed that it was stolen. A continued search of
the vehicle revealed a clear plastic bag containing i.he following: (1) clear plastic bag containing
(3) off-white rock like substances; (1) clear plastic bag containing (1) off-white rock like
substance; (1) clear plastic bag containing an off-white powder substance.

A criminal history query of the arrestee's revealed that both subjects were convicted felons and
unable to possess a firearm. Both subjects were transport to University Medical Center to be
treated for any injuries sustained :in the crash.

2nd Previous Incident, (UOF):        On August 2, 2017, at 1650 hours,
g M, and Im were requested by Detective Monty Montelongo to assist him with
apprehending of a known wanted subject. The subject was identified affillllll•IJ· While
patrolling in the last known area where the subject was last observed, Trooper Saunders saw the
subject sitting on a bench in the 700 block of Press Street. Units arrived in the area and attempted


                                 COURTESY III LOYALTY 0 SERVICE
                                  "'An Equal Opportunity Employer"
                          P.O. BOX66614, BATON ROUGE, LOUISIANA 70896
DPSSP4117




                                                                                                   Terrell016087
Case 2:18-cv-05787-WBV-MBN Document 50-43 Filed 08/26/19 Page 31 of 36




to stop the subject. Upon observing the approaching troopers, 1111 fled on foot and jumped a
fence.

While on the perimeter, IIIIIBIIIII observed the subject running towards him. II@           M
L iR deployed his Taser, strikinglll!II in the chest with a single probe. lllal continued
running on Royal Street.      •111 pursuedl!IIII on foot and deployed his Taser a second
time, strikinglllll in his right leg with a single probe. 11181 then stopped running, placed his
hand up and surrendered Q 11 was taken into custody without further incident. 111111 was
transported to 701 Loyola Avenue by!lllll.1111• and released to the custody ofLSP
detectives.

3rd Previous Incident, (Pursuit, UOF): On July 29, 2017, at 2100 hours, 111111.11 and     •
1111attempted to conduct a traffic stop on a red, Nissan Rogue, on Dwyer Road at Wilson .
Avenue. IIIBIIIII activated the overhead lights and siren, to conduct a traffic stop on the
vehicle. The suspect vehicle began accelerating rapidly and drove recklessly. At some point, the
driver saw other state police units ahead of him and made an abrupt right tum, off the roadway
traveling towards the Benson Canal. The driver exited the vehicle as it rolled forward into the
canal. He fled on foot.         • • and 1\111 chased the suspect along the canal and
jumped a fence into an apartment complex.                      observed the suspect as he attempt
to hide between two vehicles. As                    approached him, he attempted to flee again.
                 deployed his Taser, striking the subject in the back, causing him to fall to the
ground. The suspect was taken into custody without further incident.

During a search of the suspect, a loaded Glock 22, 40 caliber, semi-automatic handgun was
located in his front waistband. A computer query of the :firearm revealed that it was reported
stolen by N.O.P.D. A computer query of the vehicle's VIN revealed that it was reported stolen
by N.0 .P.D. A computer query of the suspect revealed that he was a convicted felon. He also
had active warrants issued for his arrest through Jefferson Parish Sheriff's Office for
Unauthorized Use of a Movable and through Orleans Parish for Simple Burglary of a Vehicle.
He was booked at CLU.

4th Previous Incident. (UOF): June 18, 2017, at 1525 hours,               11111 conducted a
traffic stop on a black, Toyota Camry for having dark tinted windows and a counterfeit LA
temporary tag. During the stop,                   detected an odor of marijuana emanating from
the vehicle. lliliJI    n   11Tived on the scene to assist with the stop.

While attempting to detain the subjects to conduct a probable cause search of the vehicle, the
passenger fled on foot.                   gave chase and apprehended the subject on Marias Street
at Bienville Street. A search of the subject incidental to arrest revealed a large clear plastic bag
containing 10 smaller clear plastic bags of green vegetable matter and a partially smoked bro\Vll,
hand rolled cigarette containing green vegetable matter.

Troopers relocated to the scene of the traffic stop and conducted a search of the vehicle. The
search revealed a loaded, black, 40 caliber, Glock 23 pistol with an extended magazine between
the front driver's seat and center console, a loaded black and tan, Glock 26 pistol with an
extended magazine between the front passenger's seat and center console. Troopers also located
a clear glass mason jar containing small, loose pieces of green vegetable matter, a box of clear
plastic bags and a white digital scale commonly used in the sale of drugs, and a prescription pill

                                 COURTESY e LOYALTY * SERVICE
                                  ·:4n Equal Opportunity Employer.,
                          P.O. BOX66614, BATON ROUGE, LOUISIANA 70896
DPSSP41!7




                                                                                                Terrell016088
Case 2:18-cv-05787-WBV-MBN Document 50-43 Filed 08/26/19 Page 32 of 36




bottle with the label tom off containing 3 white pills later identified as Tramadol.

While attempting to place the driver in handcuffs, the subject forcefully pulled away and refused
to bring his arms behind his back. Troopers were forced to take the driver to the ground in an
attempt to gain control of him. Once on the ground, he continued ignoring verbal commands and
struggling with troopers.

A search incidental to arrest of11--revealed $731 in small multiple denominations of US
currency. The money was collected as evidence in the sale of narcotics. An NCIC query on the
black and tan Glock 26 revealed that the firearm was logged as stolen by Kenner Police
Department. A criminal history query on the passenger revealed that he was previously
convicted multiple times for possession of a CDS and, therefore, it was unlawful for him to
possess a firearm. Both subjects were booked at CLU. 111111111111 sustained minor injury
during the arrest. He was treated at NO UMC and released.

s& Previous Incident, (Pursuit): On June 7, 2017 at 1535 hours,
observed a green, Pontiac Grand Prix disregard the red signal light on North Rampart Street at its
                                              •
intersection of Saint Peter Street. 11111111 1 attempted to conduct a traffic stop on the
vehicle, at which time the driver made a right tum against traffic on Toulouse Street and began
accelerating rapidly. A brief pursuit ensued until the driver brought the vehicle to a stop at the
intersection of Saint Ann Street and North Robertson Street. The driver was apprehended with.out
incident. He was transported to CLU and booked with Flight from an Officer.

 &h Previous Incident, (UOF): On May, 31, 2017, at 0045 hours, while on proactive patrol on
                                       •
Saint Louis Street at Burgundy Street, 1111111111 an(1 M Uobserved a male subject
pointing a semi-automatic pistol with an ex.tended magazine at multiple pedestrians on the
comer. Upon seeing the troopers, the subject attempted to flee on foot. The troopers gave chase
and pursued the subject to a parking lot in the 400 block of North Rampart Street. While running
                                 •
across said parking lot, 111111 111 deployed his Taser, striking the subject causing him to
fall to the ground. As the subject fell to the ground, he released the pistol, and it slid across the
parking lot. The troopers apprehended the subject and collected the fireann.

A criminal history search on the subject revealed that he was a convicted felon, and it was
unlawful for him to possess a firearm. The troopers were approached by a female subject who
stated that suspect also pointed a gun at her and stated, "Where's it at? Bitch give it up!" The
victim positively identified the arrestee as the subject who pointed a gun at her.

The suspect was transported to CLU and charged with Felon in Possession of a Firearm,
Resisting Arrest, and Aggravated Assault with a Firearm.

7th Previous Incident, (Pursuit): On May, 8, 2017, at 0205 hours, !11111111.1 and
WM attempted to perform a traffic stop on vehicle at Saint Bernard Avenue at Marais Street.


                                             ===~~~
The vehicle initially pulled to the shoulder, but quickly accelerated and fled. Troopers pursued
the vehicle on city streets and I-10 eastbound where speeds exceeded 120 :MPH. The vehicle
exited at Ahnonaster Boulevard, struck the guard rail and became disabled in the roadway. The
suspect exited the vehicle and fled on foot.                   chased the suspect on foot, but lost
sight of him in an overgrown field.                    detained the passenger, who stated the
driver ran because he had warrants.

                                  COURTESY O LOYALTY e SERVICE
                                    "An Equal Opportunily Employer .,
                          P. 0. BOX 66614, BATON ROUGE, LOWSIANA 70896
DPSSP4117




                                                                                                   Terrell016089
Case 2:18-cv-05787-WBV-MBN Document 50-43 Filed 08/26/19 Page 33 of 36




Troopers located a Louisiana identification card in the vehicle. Upon seeing the ID, the
passenger positively identified the driver of the vehicle. A computer query of the vehicle's VIN
revealed the driver was the registered owner. After processing the crash scene, a warrant was
obtained for the driver's arrest.




                                COURTESY • LOYALTY • SERVICE
                                 "An Equal Opportunity Employer"
                         P.O. BOX66614, BATON ROUGE, LOUISIANA 70896
 DPSSP4117




                                                                                              Terrell016090
Case 2:18-cv-05787-WBV-MBN Document 50-43 Filed 08/26/19 Page 34 of 36




JOHN BEL EDWARDS                                               KEVIN W. REE'VES, COLONEL
     GOVERNOR                                                     DEPUTY SECRETARY
                                      State of Louisiana
                          Department ofPublic Safety and Corrections
                                   Public Safety Services


                                         October 3, 2017



TO:            Major Frank Ducote, Command Inspector, Region 1

FROM:          Captain Darrin Naquin, Commander, Troop N

RE:            EIS Threshold Review on


Per LSP Procedural Order #216 Early Identification System, I am foiwarding you this EIS
threshold review report on •••             •
                                    llllll I because he has been involved in nine EIS
incidents in a one year period. As you know Troop N is based in an urban, high crime area, and
many of our calls for service and our proactive interactions with the public involve individuals
who may be impaired and/or may be violent in nature which sometimes require our troopers to
pursue perpetrators and use force to resolve incidents.

Many of the actions taken to resolve these incidents are classified by our department as EIS
threshold events. Because of the nature of our assignment, all of our troopers are :frequently
thrust into responding to or initiating action on these high risk incidents. Additionally, our
proactive troopers have an elevated potential of regularly being subjected to EIS threshold
reviews. AH         C, being a very proactive trooper himself, bears this burden.
This review would have been conducted sooner. However, g i1lWi was assigned to the
Operation Summer Heat Task Detail. Troopers assigned to this task force had an even higher
probability of being involved in numerous EIS threshold events. Therefore, I decided to
postpone any formal EIS reviews of any personnel assigned to the task force until after the
assignment ended.

Lt. Dean Behrens and I have reviewed the nine incidents i n v o l v i n ~ listed below. We
have found no violations of LSP Policy nor training concerns in any of the incidents which
would warrant intervention or additional training. Therefore, I recommend that no further action
betaken.

Please review the incidents below and advise me if you need any additional information.

                                COURTESY 0 LOYALTY e SERVICE
                                  'An Equal Opportunity Employer"
                         P.O. BOX 66614, BATON ROUGE, LOUISJA}!A 70896
DPSSP 4117




                                                                                                 Terrell016091
Case 2:18-cv-05787-WBV-MBN Document 50-43 Filed 08/26/19 Page 35 of 36




                                                                                  •
 Most Recent Incident, (Pursuit): On August 26, 2017, at 2149 hours, 111111 1111 and
 • MM   JMW Nere on active patrol near the intersection of North Claiborne Avenue and Kelerec
 Street, when they observed a gray Hyundai. Troopers attempted to conduct a traffic stop on the
 vehicle. The driver fled and a pursuit ensued. When the vehicle finally stopped the occupants
 fled from the vehicle on foot. Three occupants of the vehicle were apprehended. One of which
 was Tased bJ H ¥4-P#M- Two other occupants escaped. The occupants were found to be in
 possession of Heroin, Marijuana, two pistols and a pistol gripped high powered rifle. The
 subjects were booked accordingly.

 2nd Previous Incident, (Pursuit): On August 25, 2017, at 1830 hours,
 attempted to stop a vehicle for a traffic violation. The vehicle fled.              pursued the
 vehicle. Tue driver was driving extremely erratic. Due to perpetrator's hazardous driving, g
 WM terminated the pursuit.
  3rd Previous Incident, (UOF): On August 10, 2017, at 2050 hours,                     and
  I Jt1 ~onducted a traffic stop in the 3600 block of Louisiana Parkway. The driver fled on foot
· an.cl Ni fiiM Jave chase, while giving load verbal commands to stop 1ft 4JiU deployed
  bis Taser which was effective; however, the perpetrator refused to comply I!    Hill arced
  the Taser a second time, and the subject was apprehended. The arrestee was transported to UMC
  for medical clearance and then transported to CLU for booking.

 4th Previous Incident, (Pursuit): July 3, 2017 at 1135 hours,ldllhUiW observed a
 motorcycle traveling east on North Rampart Avenue at Esplanade Avenue with no license plate.
 W ff ~ttempted to conduct a traffic stop. The operator pulled over to the right shoulder of
 North Rampart Avenue near the intersection of Saint Bernard Avenue. CJ /NII advised MN
 to turn off the motorcycle. lMN refused and fled on the motorcycle. They gave chase. The
 driver was later apprehended near the intersection of Morrison Road at Townsend Place without
 incident. He was a convicted felon and was in possession of a loaded Glock pistoL The driver
 was booked at CLU.

 5th Previous hcide:nt2 (Counseling Session): On June 2, 2017, t h e ; - was issued a
 "Letter of Counseling". Toe letter was issued for haphazardly writing a criminal arrest report
 stemming from a felony arrest he made and for providing flawed testimony in court as a result of
 the poorly written report.

 6th Previous Incident, (UOF): On February 10, 2017 at 0813 hours, Hf£1910bserved a


                                                       him-
 vehicle traveling on Basin Street. The vehicle had a dark tinted windshield. ILWiii#A pulled
 up, next this vehicle as the driver was exiting. ~ asked the driver to come over and
 speak with him. As the suspect was walking towards                   J11 observed, what appeared
 to be marijuana gleanings on the front of the suspect's pants.          Q J.Sked the suspect to
 turn around and place his hands behind his back. A_ f      f C informed the suspect that he
 was under arrest, the suspect fled on foot H ft       § deployed his Taser striking the suspect in
 the lower back and was able to take the suspect into custody without further incident. The
 suspect was in possession of a black semi-automatic handgun which was in his waistband. The
 subject was also in possession of Marijuana and $3710.00 in cash. The subject was booked at
 CLU.


                                 COURTESY e LOYALTY 0 SERVICE
                                  "An Equal Opportunity Employer·,
                          P.O. BOX66614, BAT01V ROUGE, LOUISIANA 70896
 DPSSP 4117




                                                                                               Terrell016092
Case 2:18-cv-05787-WBV-MBN Document 50-43 Filed 08/26/19 Page 36 of 36




7th. Previous Incident, (Preventable Fleet Crash): On, January 9, 2017, at 0612 hours, troopers
from Troop N responded to a call for-assistance by New Orleans Police Department A suspect
vehicle was westbound on Canal Street and was refusing to stop for a marked N .O.P .D.. unit,
utilizing emergency lights and siren. The suspect vehicle disregarded a couple of red traffic
control signals on Canal Street, from Royal Street to Dauphine Street. As troopers were
responding:  ••- •---•
the crash, it was determined that
                                  inadvertently struck ••••••          unit. After investigating
                                              violated LRS 32:24, and the crash was
"preventable".

gtb. Previous Incident, (Pursuit): On November 2, 2016, at 1630 hours, • • • • . observed a
Gray Acura TL traveling west on Basin Street@                p 1.ttempted to stop it The vehicle
fled and reached speeds of over 100 mph in a 60 mph zone, traveling on the right shoulder of the
interstate  •--- •       briefly lost sight ofC
continued to travel on I-10.
                                                       vehicle on I-10; however
                                            learned that the vehicle crashed into two other vehicles
near I-10 East and the Louisa Boulevard exi                    then observed vehicle. The driver of
the vehicle exit the vehicle and discard a black handgun down below the overpass in a grassy
area            •   placed the subject under arrest and Mirandized him. An H&K 9mm handgun
was recovered from the grassy area below the overpass. The driver was booked at CLU.

9t11. Previous Incident, {Pursuit): On Friday, September 30, 2016, at approximately 0015 hrs.
                  an.ch  a    were told by an N.O.P .D officer about a possible stolen vehicle
which was refusing to stop. The troopers observed the vehicle fleeing west on Chef Menteur
Highway at a high rate of speed. The violators reckless driving nearly caused the vehicle to
overturn.   •••••        I and h I 0ntered the pursuit. The vehicle stopped at the driver' S
residence. He was taken into custody without further incident. NOPD booked the driver.




                                 COURTESY    O   LOYALTY   0   SERVICE
                                   "An Equal Opportunity Employer"
                          P.O. BOX 66614, BATON ROUGE, LOUISIANA 70896
DPSSP41!7




                                                                                                 Terrell016093
